Citation Nr: 1023283	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to an increased rating for genitourinary 
tract disorder, currently characterized as prostatitis with 
urethritis, rated as 10 percent disabling from March 23, 
2005, and as 20 percent disabling since March 4, 2009.

4.  Entitlement to an initial increased (compensable) rating 
for bilateral defective hearing. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The case was remanded by the Board in 
August 2008.  As will be discussed below, all requested 
development was performed and the matter is properly returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has PTSD due to in-service personal trauma.

3.  Erectile dysfunction is due to the Veteran's long-
standing service-connected genitourinary disability.

4.  Since March 23, 2005, the Veteran's service-connected 
genitourinary disability has been manifest by intransigent 
urethral discharge with some intermittent leakage, incomplete 
bladder emptying, a single incident of albuminuria, trouble 
starting the urinary stream, dribbling, marked urgency, 
diminished flow, and nocturia of 4-5 times a night even with 
the use of potent medications; but he does not need absorbent 
materials or catheterization, and has not required 
hospitalization other than for his transurethral resection of 
the prostate (TURP).  

5.  The Veteran's hearing acuity has been consistent and 
never worse than literal level I in one ear and literal level 
II in the other ear throughout the entire period in question.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as PTSD, is 
the result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2009).

2.  Erectile dysfunction is proximately due to or the result 
of a service-connected genitourinary disability.  38 U.S.C.A. 
§ 1110, (West 2002); 38 C.F.R. § 3.310 (2009).

3.  Criteria for a 30 percent evaluation, and no more, for 
genitourinary tract disorder to include prostatitis, 
urethritis, BHP and bladder neck obstruction, are met from 
March 23, 2005.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.115(a), 
(b), Part 4, Code 7527 (2009)

4.  The criteria for an initial increased (compensable) 
rating for bilateral defective hearing are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).   With regard to the 
service connection issues, in view of the fully favorable 
dispositions herein, there is no need for further discussion 
of notice or development.

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In initial letters dated in 
February and July 2005 and September 2008, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claims for increased ratings 
for hearing loss and genitourinary disability  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that once service connection is granted, the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Because the 
underlying service-connection claim was granted on the 
hearing loss issue, the Board finds that VA met its 
obligation to notify the Veteran with respect to his claim on 
appeal and no further notice is needed.  Notwithstanding that 
fact, the Board notes that additional notice with respect to 
the initial rating aspect of the claim was provided 
thereafter.  Accordingly, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical evaluations and obtaining medical 
opinions as to the severity of disabilities.  It appears that 
all known and available records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not contend 
otherwise.  Additionally, the examinations provided and 
medical opinions obtained are adequate for rating purposes as 
the examinations were performed based upon a review of the 
pertinent medical evidence and complaints of the Veteran and 
the opinions provided include well-reasoned rationale.  

The Board notes that the Veteran identified additional 
medical records to be obtained in May 2010.  As these records 
are for the treatment of a psychiatric disorder and the Board 
is granting the benefit sought in this decision, the matter 
will not be remanded to obtain the records.  The Veteran is 
not prejudiced by the Board moving to a decision on the 
merits on the service connection claim because of its fully 
favorable disposition.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the Veteran and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the Board will now 
turn to the merits of the Veteran's claims.

Service connection 
Psychiatric Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 61 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  In general, 
lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  In addition, 
special provisions apply to claims based on in-service 
personal assault:  If a post-traumatic stress disorder claim 
is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

Available post-service treatment records do not document 
complaints of any mental health problems until fairly 
recently when the Veteran was noted to have become 
increasingly concerned about other health issues.  Both major 
depression and PTSD have been diagnosed in recent years.  On 
some of the Veteran's psychological assessments, he has 
mentioned in-service experiences as his claimed stressors.

The Veteran's available, but sorely limited, service 
treatment records confirm three of four of his alleged 
stressors: (1) on one occasion, he experienced injuries 
incurred while he was in a boxing ring; (2) another notation 
was that he had exhibited "nerves", and most importantly, 
(3) he was returning to the company area in the Fall of 1953 
after a party at the Ft. Ord enlisted man's service club when 
he was jumped by unidentified assailants (an incident 
described in service records in a manner entirely consistent 
with what the Veteran has related recently on numerous 
occasions).  He reports that he was badly beaten up and was 
trying to get back to barracks when MP's picked him up and 
took him for medical care.  He then drew barracks guard duty 
for 2-3 weeks until he was healed and well enough to train.  
Additionally, the Veteran recalled another instance when he 
got into a fight with another soldier about to rotate out of 
Korea.  

The Veteran underwent a comprehensive mental health 
evaluation by VA in March 2009.  He related having a rough 
childhood along with the in-service stressors as outlined 
above.  The Veteran also described his current symptoms of 
avoidant thoughts, feelings or conversations associated with 
the military trauma, and a feeling of detachment from others, 
irritability and outbursts of anger.  The examiner concluded 
that the Veteran met the criteria for a DSM-IV diagnosis of 
PTSD which was at least as likely as not due to the beating 
on active duty.  He opined that the Veteran also had a 
paranoid personality disorder and a drinking problem by 
history.

In assessing the Veteran's claim with regard to an acquired 
psychiatric disorder, he admittedly had difficulties as a 
child, but his primary problem appears to have had its 
inception while in the military.  He has provided credible 
data with regard to purported stressors, three of four of 
which have been independently confirmed in service 
documentation.  A mental health expert recently reviewed the 
aggregate evidence and concluded that the Veteran has an 
acquired psychiatric disorder, diagnosed as PTSD, that is due 
to his in-service stressors.  Because there is no evidence to 
refute the medical findings of record and the in-service 
stressors are corroborated by the service records, service 
connection for PTSD is granted.

Erectile Dysfunction

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a non-service- 
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation. 

The medical evidence of record reveals that the Veteran's 
service-connected genitourinary disability has caused 
erectile dysfunction, totally separate and apart from any 
urinary symptomatology.  VA is prohibited from evaluating the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes.  See 38 C.F.R. § 4.14 
(2009).  A review of the evidence, however, reveals that the 
Veteran's erectile dysfunction is and has always been part 
and parcel of his service-connected genitourinary disability 
and has been present since Viagra stopped being productive as 
discussed below.  The urological expert opinion of record is 
quite clear that erectile dysfunction is proximately due to 
or the result of a service-connected disability.  As such, 
service connection for erectile dysfunction is granted on a 
secondary basis.

Increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of a 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  With regard to the Veteran's service-connected 
bilateral hearing loss, however, when the current appeal 
arose from the initially assigned rating, consideration must 
be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Genitourinary tract disorder

The Veteran's genitourinary disability is currently rated 
under Diagnostic Code 7527, for injuries, infections, or 
other impairment of the prostate gland.  This Code in turn 
makes reference to the schedular criteria for voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2009).  These criteria can be found at 38 C.F.R. § 4.115a 
(2009).  Voiding dysfunction is to be rated on the basis of 
urine leakage, frequency, or obstructed voiding.  

The criteria for voiding dysfunction are as follows: 
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  When the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required, a 40 
percent rating is warranted.  When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.

Urinary frequency characterized by daytime voiding intervals 
of less than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating. Daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night warrants a 20 percent rating.  
Daytime voiding interval between two and three hours, or; 
awakening to void two times per night warrants a 10 percent 
rating.

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent rating.  A 10 percent rating is warranted for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals greater 
than 150 cc. (2)  Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).  (3). Recurrent urinary tract 
infections secondary to obstruction. (4). Stricture disease 
requiring periodic dilatation every 2 to 3 months 38 C.F.R. § 
4.115a (2009).

Chronic prostatitis may also be rated based on urinary tract 
infection.  With recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is warranted.  When long-term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management are required, a 10 percent 
rating is warranted.  38 C.F.R. § 4.115a (2009).

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding.  For instance, when there is urinary incontinence, a 
20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.

Where there is urinary frequency, a 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or; awakening to void two times per night.  A 20 
percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  A 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  Id.  

The Veteran's service-connected genitourinary disability has 
been characterized as prostatitis with urethritis and was 
rated zero percent disabling from February 25, 1961, until 
December 5, 2000, when it was increased to 20 percent 
disabling.  This rating was reduced to 10 percent disabling 
effective March 23, 2005.  [During the course of this appeal, 
it was again raised to 20 percent as shown on the front page 
of this decision].

As noted in the prior Board remand, during the course of the 
current appeal, the Veteran also has raised and some action 
has been taken by the VARO on the issues of entitlement to 
service-connection for erectile dysfunction and residuals of 
prostate cancer.  With regard to "prostate cancer" as a 
claimed disability, it appears that the initial confusion and 
resulting adjudication problems arose when a packet of 
clinical records were introduced into the Veteran's file from 
a VA facility where he had received a urological evaluation.  
Some isolated clinical notations and records for another 
Veteran were included inadvertently in this Veteran's claims 
file.  For example, one entry dated in March 2001 was to the 
effect that the other (identified) Veteran had a 2 year 
history of prostate cancer, difficulty in obtaining a 
diagnosis albeit multiple biopsies, and a history of 
brachytherapy.  A recent urological examiner has concluded 
that there never has been a sign of prostate cancer and based 
on the Veteran's concurrent responses, it appears that that 
issue is now moot as relates to this appeal.

The Veteran complained that a VA examination in March 2005 
had not been done by an urologist, that the examiner had been 
distracted and rushed, and that the evaluation had been 
unsatisfactory generally.  Results of that examination are in 
the file.  The Veteran had experienced significant nocturia 
which was the basis for the increased 20 percent rating.  
With new medications, however, this problem had abated.  A 
subsequent progress note dated in December 2005 showed poor 
emptying and increased nocturia.  These differences were 
noted and dismissed in a subsequent adjudicative decision and 
SSOC without consideration of whether medical evidence was 
necessary to determine the impact, if any, of the Veteran's 
changing genitourinary symptoms.

On a recent urological examination in May 2007, the examiner 
clarified that the Veteran never had prostate cancer and 
never received brachytherapy.  It was noted that on various 
clinical visits, however, he had been treated for erectile 
dysfunction as well as for problems voiding, urinary 
discomfort, and a slow stream.   He continued to experience 
nocturia although certain medications improved this 
complaint.  On examination, his prostate was enlarged 
slightly but otherwise not abnormal.  His PSA's were normal.  
The urologist specifically opined that further evaluation was 
necessary, to include a cystoscopy, a flow study and a post-
void residual study.  

Pursuant to the Board's remand, the Veteran was provided a 
thorough genitourinary evaluation by VA in March 2009.  His 
history of urinary problems started in service, as documented 
in service records.  Since then, he had had continued 
urethral discharge, anywhere from weeks to months between 
incidents, but he never went for a year without this ongoing 
problem.  It would leak through and stain his shorts.  He 
said he had been seen on multiple occasions by private 
physicians for prostatitis with recurring treatments of 
various types.  The urethral problem never interfered in a 
measurable way with his work as a service station operator 
and as a licensed builder and welder.  His urethral problem 
had been worse over the last 10-15 years.  VA treatments had 
started in 2001 with one urologist who diagnosed benign 
prostatic hypertrophy with incomplete bladder emptying.  At 
that time, he had been having erectile dysfunction and was 
started on muse therapy which was unsatisfactory; Viagra was 
somewhat effective for about a year.  Tamsulosin had been 
given for bladder symptoms.

On a urological follow-up at the VA facility, a cytoscopy in 
June 2007 had showed enlarged lateral lobes of the prostatic 
urethra which coapted in the midline for an increased length.  
There was a 2+ trabeculation of the bladder with a very 
obstructive type of flow study.  He had a maximum flow of 5.5 
mL/second and a voiding course which went on for 170 seconds.  
The post-voiding residual was 260 mL.  At that time, he was 
on finasteride and doxazosin and it was suggested that he 
would benefit from a transurethral resection of the prostate 
(TURP).  It was reiterated that the prior discussion of his 
having cancer was inaccurate and his PSA's had all remained 
at a normal or even somewhat reduced rate.  All of his 
urinalyses had been normal except for one which showed a 
trace of microalbumin on July 24, 2007.  The urologist said 
he had shown good urine concentration and there had been no 
white cells or protein demonstrated.  Culture and renal 
function (creatinine and BUN levels) had been normal.  He 
intended to ask for VA referral for the TURP.

The Veteran reported that he had clear urethral discharge 
which periodically bothered him from days to weeks, sometimes 
months apart.  However, he continued to have a very 
bothersome urinary stream.  He had a great deal of trouble 
starting the urine stream on many occasions, and sometimes it 
started easily, but usually there was diminished flow and he 
had to keep pushing to empty his bladder.  Sometimes there 
was also dribbling when he put his penis back in his pants.  
And sometimes he had to urinate again within 20-30 minutes.  
For the most part, he had diminished urine flow but this 
wavered somewhat.  He had marked urgency but had had no 
accidents.  Sometimes he would wet his shorts a bit when he 
was heading for the bathroom.  He usually went 1-2 hours but 
on occasion, would go 3 hours without urinating.  There had 
never been pain with urination or dysuria.  Despite his 
medications, he still had nocturia 4-5 times per night.  He 
had not been incontinent in erectile dysfunction.  However, 
he had had the erectile dysfunction for ten years.  He had 
not had intercourse since at least 2002, after which 
medications ceased to work and he had had no erections. 

On examination, his prostate was mildly enlarged but 
symmetric without nodularity or marked tenderness.  Diagnoses 
were (1) benign prostatic hypertrophy (BPH), chronic; (2) 
erectile dysfunction; (3) external urethral meatal stenosis.  
The urologist opined that there was no question that the 
Veteran's recurring problem with urethritis had been due to 
chronic prostatic enlargement and bladder neck obstruction 
which had persisted through his life, becoming more prominent 
in the last ten plus years.  It was also determined that the 
Veteran needed a TURP to see if some of his symptomatology 
could be alleviated.

Clinical and surgical reports are in the file showing that 
the Veteran underwent a TURP in June 2009 for his benign 
prostatic hyperplasia (BPH) with obstruction.  The 
preoperative notes indicated that he had voiding problems for 
a long time; that he was not now emptying his bladder, was 
taking Flomax, and still had nocturia 2-3 times a night, and 
frequency 4-5 times, with a weak stream and dribbling  
intermittently without urgency.  Other medications included 
tamsulosin, HCTZ, lisinopril, nifedipine, omeprazole, 
paroxetine and piroxicam.  Records also show that he has 
diabetes mellitus.  A pathological report from the TURP 
showed BPH, chronic inflammation and urothelial metaplasia.

An addendum was provided by the VA examining urologist in 
September 2009 as to prior diagnoses and the question as to 
the etiology of his bladder neck obstruction and a 
relationship to his prostatitis/urethritis.  He reported that 
the diagnostic impression should be corrected to (2) chronic 
urethritis; (2) chronic prostatitis; (3) BPH, chronic caused 
by diagnosis (1) and (2).  The examiner further opined that 
the: 

Veteran's chronic bladder neck obstruction and 
chronic prostatic hypertrophy were directly related 
to his problem with chronic urethritis and 
prostatitis, which began early in his service 
career and have extended to the present date.  
Therefore it is all clearly service-connected.  
Erectile dysfunction and the finding of external 
urethral needle stenosis also occurred in the 
service and are therefore service-connected.  
(emphasis added)

When asked again for clarification, in February 2010, the 
urological expert expressed frustration at the continued 
questioning of what he clearly felt were two prior clear-cut 
responsive opinions.  In pertinent part, he further stated 
that as to the etiology of the bad bladder neck obstruction,

I have already said in the reports that the 
etiology of his bladder neck obstruction was 
chronic prostatic hypertrophy, chronic urethritis, 
and chronic prostatitis.  Bladder neck obstruction 
in itself only means that the opening of the 
urethra leaving the bladder is somehow restricted.  
All three of these things will do that.  I have 
clearly stated that this is the same problem that 
he has had throughout his military service and that 
his present urinary problems are directly related 
to that which he has had since military service.  I 
said in my C&P report that I utilized the Veteran's 
C-file and his military service records.  That 
meant that I reviewed the entire claims file.  

The Board has reviewed the aggregate evidence in this case, 
and finds that there is little equivocation as to the 
findings.  In essence, the Veteran's genitourinary tract 
disability, which is one and the same as he has had for years 
and which started in service, is manifest in essentially four 
component parts, namely chronic urethritis, chronic 
prostatitis, BPH, and chronic bladder neck obstruction.  
These are all integral parts of the already long service-
connected disability picture.  From the standpoint of 
adjudicative simplicity, it is thus helpful that pursuant to 
the pertinent Code provisions and 38 C.F.R. § 4.115, these 
are ratable as a unified entity under one of several optional 
Codes.  The rating has been previously assigned under Code 
7527 for prostatitis, and that appears as diagnostically 
appropriate as any.  His service-connected symptoms include 
urethral discharge with some intermittent leakage, incomplete 
bladder emptying, a single incident of albuminuria, trouble 
starting the urinary stream, dribbling, marked urgency, 
diminished flow, and nocturia of 4-5 times a night even with 
the use of medications.  There appears to have been some 
modest relief from a recent TURP.  Nonetheless, and while he 
does not wear absorbent materials or catheterization, and has 
not required hospitalization, the medications used and the 
other therapy regimens that have been required are powerful, 
none of which have been particularly efficacious, and render 
the Veteran's genitourinary disability picture comparable to 
requiring continuous intensive management.  Consequently, 
when viewing this evidence in the light most favorable to the 
Veteran, a 30 percent rating, but no more, is warranted from 
March 23, 2005, and there is no need for staged ratings.  In 
this regard, although there have been some minor intermittent 
fluctuations in symptomatology, all in all, the aggregate 
findings have been sufficiently static as to not require 
staging of the rating.  Lastly, the overall urinary-related 
disability picture is not so severe, with such daytime 
frequency, frequent nocturia, wearing of extensive pads, and 
other symptoms as identified above, as to warrant an 
evaluation in excess of 30 percent on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

A review of the rating criteria along with the facts of this 
case shows that the symptoms experienced by this Veteran are 
contained with the Rating Schedule.  As such, the Board finds 
that they are not inadequate and a referral for consideration 
of an extra-schedular evaluation is not warranted.

The Board notes that with the grant of service connection for 
erectile dysfunction, the actual rating of that element of 
the now aggregate genitourinary disability is returned to the 
VARO for effectuation.  In that regard, the Board would note 
that often erectile dysfunction may be a part of diabetes 
mellitus and as such may be ratable therewith.  In this case, 
notwithstanding the Veteran's recent diagnosis of diabetes, 
it has been specifically stated without equivocation by a 
urologist that the erectile dysfunction is not due anything 
other than the Veteran's service-connected disability.  Of 
course, the initial rating of this disability will be 
assigned by the VARO, and in that regard, the Board would 
note additional compensation may or may not be warranted 
under current applicable schedular criteria for the erectile 
dysfunction.  However, attention must also be given by the 
VARO as to special monthly compensation on account of loss of 
use of a creative organ.  

Bilateral hearing loss

In a 2004 rating decision, the RO granted service connection 
for bilateral hearing loss effective October 29, 2004 (the 
date of the Veteran's claim), and assigned a 0 percent 
rating.  Evaluations of defective hearing range from 
noncompensable to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 Hz.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. 
§§ 4.14, 4.85, DC 6100 (2009).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id. 

When the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2009).

The Court has noted that the assignments of disability 
ratings for hearing impairment basically are arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998).  More recently, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  As such, 
the Board has considered both objective and subjective 
complaints associated with the Veteran's request for a higher 
rating for his hearing loss due to his inability to function 
without the use of hearing aids.

On the authorized VA audiological evaluation in March 2005, 
the Veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
60
70
LEFT
45
45
45
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
Bilateral amplification was recommended.  These results 
translated per the pertinent graphs to literal I and II.

The Veteran's hearing acuity was tested at a private facility 
in June 2006.  Although the raw scores from this private 
audiometric testing were not transposed into graph form so 
that they might be correlated on the same basis under the 
regulatory guidelines, it appears that some raw decibel 
scores were somewhat at variance with those shown on the VA 
examination performed in March 2005.

The Veteran underwent a comprehensive audiological evaluation 
in March 2009.  On the authorized VA audiological evaluation, 
the Veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
65
40
LEFT
25
20
45
60
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.  
It was noted that he was not having very good results with 
the use of his hearing aids.  These results translated per 
the pertinent graphs to literal I and II.

The Veteran's hearing acuity has had some minimal variances 
since the initial grant, but the results are consistently 
within the same levels as translates into graphic findings, 
namely no more than literal I in one ear and literal II in 
the other ear.  This is entirely consistent with the 
noncompensable level of compensation being paid and a higher 
rating must be denied.  The Veteran's hearing acuity would 
have to dramatically deteriorate for him to receive increased 
compensation under any hypotheses.  The currently assigned 
rating takes into consideration the use of hearing aids; 
although they are apparently not currently optimal in their 
impact, there is no evidence of functional impairment beyond 
that associated with the currently contemplated level of 
hearing loss.  There is no need for staging since the level 
of acuity has been relatively stable throughout the rating 
period.  Accordingly, a compensable rating is denied on a 
schedular basis.

As noted above, the VA schedule of ratings will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  Following a 
complete review of the record, the Board finds that the 
evidence does not present such an exceptional disability 
picture that the available schedular evaluation is inadequate 
for the hearing loss disability.  There is no indication that 
it has had unusual impact on his working and certainly has 
not required hospitalization.  Consequently, on review of the 
overall evidence, the Board finds that a referral for 
extraschedular consideration is not required.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Service connection for erectile dysfunction is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 30 percent rating for service-connected genitourinary 
disability, to include prostatitis, urethritis, BHP and 
bladder neck obstruction, is granted from March 23, 2005, 
subject to the pertinent regulatory guidelines relating to 
the payment of monetary awards.

An compensable evaluation for bilateral defective hearing is 
denied.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


